COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                                §                 No. 08-15-00200-CV
IN RE: JUAN CARLOS BERMUDEZ,
                                                §             ORIGINAL PROCEEDING

                 Relator.                       §            ON PETITION FOR WRIT OF

                                                §                    MANDAMUS

                                   DISSENTING OPINION

       I respectfully dissent from the opinion and judgment denying the motion to stay and

refusing to grant mandamus relief. The mandamus petition and record present a serious question

whether the trial court abused its discretion by refusing to withdraw the deemed admissions

which will operate to preclude Relator’s claim for reimbursement. Requests for admissions are

intended to be used to eliminate matters about which there is no real controversy and were never

intended to be used as a demand upon a plaintiff or defendant to admit that he had no cause of

action or ground of defense. Soto v. General Foam & Plastics Corporation, 458 S.W.3d 78, 83

(Tex.App.--El Paso 2014, no pet.). Absent bad faith or callous disregard for the rules, due

process bars merits-preclusive sanctions. Id. I would grant the motion to stay and hear the

mandamus petition on the merits.



                                            YVONNE T. RODRIGUEZ, Justice
July 9, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.